MEMORANDUM **
A review of the opening brief and the opposition to the motion for summary dis*676position indicate that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The state court’s ruling is res judicata as to appellant’s medical malpractice claims against appellee. See, e.g., Manufactured Home Cmtys. Inc. v. City of San Jose, 420 F.3d 1022, 1031 (9th Cir.2005) (holding that, in California, final judgment on merits in state court bars relitigation of the same cause of action in suit in federal court between the same parties). Accordingly, we summarily affirm the district court’s judgment.
The motion for sanctions is granted in the amount of $250, payable to appellee. See Fed R.App. P. 38.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.